DISMISS; and Opinion Filed December 16, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01692-CV

                            IN RE KEITH NICKERSON, Relator

                 Original Proceeding from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-9204999-NR



                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Brown
                                  Opinion by Justice Fillmore

       Relator files his petition for writ of mandamus seeking to compel the 265th Judicial

District Court and the Court of Criminal Appeals to rule on his writs of habeas corpus. The facts

and issues are well known to the parties, so we need not recount them herein. This Court does

not have mandamus jurisdiction over matters arising from post-conviction habeas corpus

proceedings. Only the convicting court and the Court of Criminal Appeals have jurisdiction in

such cases. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2005); In re Curry, No. 05-08-00064-

CV, 2008 WL 311018, at *1 (Tex. App.–Dallas Feb. 5, 2008, orig. proceeding) (mem. op.). This

Court does not have mandamus jurisdiction over the Texas Court of Criminal Appeals in any

event. TEX. GOV’T CODE ANN. § 22.221 (West 2004).
      Accordingly, we DISMISS relator’s petition for writ of mandamus.




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE



131692F.P05




                                           –2–